DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 1/25/2022 has been entered.  Claims 1-3, 6-8, 10-13, and 16-18 have been canceled.  New claim 30 has been added.  Claims 4-5, 9, 14-15 and 19-30 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant's election with traverse of Species A and Species I in the reply filed on 1/25/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all the species is sufficiently related that a thorough search for the subject matter of any one species would allegedly encompass a search for the subject matter of the remaining species, and that at least because a search has previously been conducted and up to this point in prosecution, examination on the merits has included all of the claimed subject matter of the entire application such that a search and examination of all the claims in this application can and has been made allegedly without serious burden and thus allegedly could continue to be made without serious burden, wherein per MPEP § 803, “if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on their merits” (see page 8 of Applicant’s response).  This is not found persuasive because there have been extensive claim amendments during prosecution to the point where additional species have been added to the claims that were clearly distinct and/or lacked Unity of Invention with respect to the originally presented species (as discussed briefly with Applicant’s Attorney during the telephone interview of 7/29/2021), and further, because the present application is a 371 national stage application such that MPEP § 803 does not apply, and instead the claims must adhere to the Unity of Invention requirements.  Thus, given that the species are deemed to lack unity of invention for the reasons recited in the prior office action, Applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Further, although Applicant recites that at least claims 4, 5, 9, 14, 15, 20 and 22-25 read on both of the elected species, i.e. Species A and Species I, the Examiner notes that claims 5, 9, 14, 22, and 25 correspond to Species B and not Species A given that Species B utilizes a resin body provided as a formed resin body having a shape and does not require a softened or molten resin (and thus a solidifying step) as with Species A, and thus, claims 5, 9, 14, 19, 21, 22, and 25-30 have been withdrawn from further consideration as being drawn to nonelected species.
Claim Rejections - 35 USC § 103
Claims 4, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Naritomi (US2010/0189958) in view of Eisenlohr (USPN 3,783,035), as evidenced by and/or in further view of Marcius (Formation of Iron Oxides by Surface Oxidation of Iron Plate) or Chen (Review of the High-Temperature Oxidation of Iron and Carbon Steels in Air or Oxygen) or Bertrand (Iron Oxidation at Low Temperature (260-500C) in Air and the Effect of Water Vapor).
Naritomi discloses a method of manufacturing a metal-resin bonded member comprising a shaped metal base made of ferrous material, particularly ordinary steel material, and a resin composition strongly joined to and integrated with the metal base, wherein the resin composition contains a crystalline polyphenylene sulfide resin (PPS, as in instant claims 4 and 20) as the main resin component in a first composition, or polybutylene terephthalate resin (PBT) as the main resin component in a second composition, with the first composition particularly comprising 70-90wt% of PPS and 3 to 30wt% of a polyolefin resin, and preferably, one or more fillers in a content of 20-60wt% selected from among glass fibers, carbon fibers, aramid fibers, calcium carbonate, magnesium carbonate, silica, talc, clay and glass powder, such that Naritomi clearly discloses and/or suggests that the resin composition may be free of any reinforcing fibers given that the one or more fillers, in general, are optional and the fibers are listed as an alternative to other suitable fillers, thereby reading upon the claimed “resin body containing…polyphenylene sulfide” and “the resin body does not contain reinforcing fibers” as recited in instant claim 4 (Entire document, particularly Abstract, Paragraphs 0032, 0049 and 0071-0075).  Naritomi discloses that the method comprises: a shaping step of mechanically shaping a ferrous material into a shaped article; a chemical etching step of the ferrous material followed by water rinsing and drying which forms a roughened surface having a thin layer of natural oxide formed by natural oxidation of the etched ferrous material; a treatment step of treating the naturally oxidized surface with hydrazine; an insertion step of inserting the treated, shaped ferrous material into an injection mold; and an integration step of forming a composite by injecting the resin composition in a molten state onto the surface of the inserted, shaped ferrous material to join and integrate the ferrous material with the resin composition (as in instant claim 23), wherein after solidification (reading upon the claimed “solidifying” step) the mold is opened and the composite removed (Entire document, particularly Abstract; Paragraphs 0010-0012, 0028-0029, 0041, 0053-0056 and 0089; Claims 12 and 14; generally reading upon the claimed “oxidation step of forming an iron oxide layer on a surface of a metal body comprised of an iron-based base material composed of iron or iron alloy” and the claimed “bonding step” of “supplying the iron oxide layer with a softened or molten resin” and “solidifying the softened or molten resin to form the resin body” as recited in instant claim 4).  Naritomi discloses that although the hydrazine is described as being chemically adsorbed to the etched ferrous material surface upon immersion in an aqueous solution of hydrazine at a concentration and temperature that is not strictly controlled in most cases, the hydrazine actually reacts with the surface and “hence the expression chemical adsorption may not be necessarily appropriate”, but given that X-Ray photoelectron spectroscopy (XPS) surface observation of hydrazine-treated cold rolled steel material in the working examples showed the presence of large amounts of oxygen, iron and carbon and small amounts of (residual) nitrogen derived from the hydrazine, the expression “chemical adsorption” was utilized (Paragraphs 0057-0060, 0064, 0112-0113 and 0134; Examples).  However, it is well established in the art that treatment of an etched ferrous metal with aqueous hydrazine provides a magnetite (iron oxide) coating layer on the ferrous metal surface that provides improved bonding capability for organic coatings as specifically taught by Eisenlohr (and discussed in detail in a prior office action).  
More particularly, Eisenlohr discloses a process of oxidizing a ferrous metal, suitably iron or steel, to form a magnetite coating on the metal surface that is highly receptive to paints, lacquers and other organic coatings, including polyolefins, rubbers such as butadiene rubbers, and polyester urethanes, wherein the ferrous metal is first chemically etched and rinsed as in Naritomi, and then the etched ferrous metal is treated with hydrazine in the liquid phase or in the vapor phase, at temperatures ranging from about of 50 to 250ºC, to provide a uniform, fine-pored coating of magnetite or black iron oxide on the etched ferrous metal surface, and although Eisenlohr does not specifically disclose the thickness of the magnetite layer, Eisenlohr does provide a suggestion that the thickness is greater than the “very thin, blue oxide coating” of about 50nm of the comparative coating formed in Example VII (Entire document, particularly Abstract; Col. 1, lines 20-29 and 63-72; Col. 2, line 1-Col. 3, line 8; Examples; thereby reading upon and/or rendering obvious the claimed oxidation step including the claimed temperature range and resulting oxide layer thickness as recited in instant claim 4; wherein a magnetite or Fe3O4 surface would provide an iron oxide layer comprising 60-40at% Fe and 40-60at% O as in the claimed invention, which would coincide with the large quantities of iron and oxygen observed by Naritomi).  Hence, it would have been obvious to one having ordinary skill in the art to recognize that the hydrazine-treated surface taught by Naritomi would provide a magnetite layer as taught by Eisenlohr having a thickness and content of Fe and O as in the claimed invention, or alternatively, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize the hydrazine treatment process taught by Eisenlohr for the hydrazine treatment step in the invention taught by Naritomi given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.  
Further, with regard to the instantly claimed “electron-deficient state” and chemical bond, or more particularly covalent bond (as in instant claim 24), between the iron oxide layer and the resin, it is first noted that magnetite (Fe3O4) contains both Fe2+ and Fe3+, e.g. FeO·Fe2O3 (wüstite·hematite) with electron exchange between the Fe(II) and Fe(III) centers such that in its broadest sense, Fe3O4 may be considered “electron-deficient”; however, it is also noted that oxidation of iron in the temperature ranges and atmospheres as disclosed by Eisenlohr (as well as in the instant invention) naturally provide a mix of iron oxides including nonstoichiometric wüstite (Fe1-yO) and/or nonstoichiometric magnetite (Fe3-xO4), which also have Fe and O at% contents within the claimed ranges, as evidenced by Marcius, Chen or Bertrand (Entire documents), such that the claimed “electron-deficient state” would flow naturally from following the teachings and/or suggestions of Naritomi in view of Eisenlohr, as evidenced by Marcius, Chen or Bertrand, and chemical bonding, e.g. hydrogen bonding, van der Waals’ forces, ionic bonding, etc., would naturally take place between the oxide surface and the PPS resin disclosed by Naritomi, wherein specifically with regards to PPS, the sulfide groups of the PPS are known to chemically react with the iron oxide or naturally form sulfur-related iron compounds upon reaction of the PPS with the iron oxide surface thereby forming at least some covalent bonds therebetween (as established on the record, particularly as evidenced by Sugama, Interfaces of polyphenylene sulphide-to-metal joints, Abstract only, hereinafter referred to as Sugama I; or Sugama, Corrosion Protection of Steel and Bond Durability at Polyphenylene Sulfide-to-Anhydrous Zinc Phosphate Interfaces, hereinafter referred to as Sugama II, Entire document, particularly Introduction and as related to the Sugama I study, Ref. 1; or Sugama, Interfaces of High-Protection Performance Polyaryls-Coated Zinc Phosphated Steels, hereinafter referred to as Sugama III, Entire document, particularly Introduction and as related to the Sugama I study, Ref. 5, reading upon the claimed “chemical bond” and “covalent bond” of instant claims 4 and 24); and/or one having ordinary skill in the art before the effective filing date of the instant invention would have reasonably expected the oxidized ferrous substrate taught and/or suggested by Naritomi in view of Eisenlohr (as evidenced by Marcius, Chen or Bertrand) to exhibit the same properties of the claimed invention as broadly recited in instant claims 4 and 24.  
Hence, in the absence of any clear showing of unexpected results, the Examiner takes the position that the instantly claimed invention as recited in instant claims 4, 20, 23, and 24 would have been obvious over the teachings and/or suggestions of Naritomi in view of Eisenlohr as evidenced by and/or in further view of Marcius, Chen or Bertrand as discussed in detail above.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Naritomi in view of Eisenlohr, as evidenced by and/or in view of Marcius, Chen or Bertrand, as applied above to claims 4, 20, 23, and 24, and in further view of Naritomi (US2011/0008644, hereinafter referred to as Naritomi ‘644).  The teachings of Naritomi in view of Eisenlohr, as evidenced by and/or in view of Marcius, Chen or Bertrand, are discussed in detail above, and although Naritomi discloses that the resin body is formed by injection molding as part of the integration step wherein the resin composition is heated to a molten state prior to injection and contact with the iron oxide layer as opposed to bringing a part of the resin body into contact with the iron oxide layer and then subsequently heating the part of the resin body to obtain the softened or molten resin as recited in instant claim 15.  However, Naritomi ‘644 discloses a similar metal-PPS resin bonded member to that disclosed by Naritomi and methods of manufacturing the metal-resin bonded member wherein in one embodiment, the PPS resin composition is integrated with an etched, treated steel metal member having a metal oxide surface by injection molding the PPS resin in a molten state to join and integrate the steel metal member with the resin composition, wherein after solidification the mold is opened and the composite removed as in the invention taught by Naritomi; while in another embodiment, the PPS resin composition is first injection molded into a molded resin article and then the etched, treated steel metal member is heated in a heating step to a temperature not lower than a melting temperature of the resin composition followed by a press-fusion bonding step, wherein the resin molded article is pressed against the surface of the treated steel metal member having undergone said heating step to put the resin composition in a molten state, and fusion-bonding the steel metal member and resin molded article under pressure (Entire document, particularly Abstract; Paragraphs 0002-0003, 0011-0012, 0021, 0025-0027, 0030, 0033-0034, and 0043; Claims 12-13), and thus the resin body is brought into contact with the oxide layer of the metal member and then subsequently heated by the heated metal to obtain the molten resin as in instant claim 15.  Naritomi ‘644 discloses that using the fusion bonding method “does away with the need of slowing down the crystallization and solidification rate, upon rapid cooling, through special compounding or the like, and thus the conditions required from the resin composition are less strict” and although infiltration of the molten resin into the roughened, treated metal surface cannot be regarded as the optimal condition for eliciting bonding strength, a practicable bonding strength is achieved nevertheless (Paragraphs 0041-0043).  Hence, given the above teachings of Naritomi ‘644 and that in general, it is well known in the art that hot-press fusion molding/bonding is a functionally equivalent thermoplastic processing method to injection molding for forming integrated metal/resin composites, the claimed invention as recited in instant claim 15 would have been obvious over the teachings of Naritomi in view of Eisenlohr, as evidenced by and/or in view of Marcius, Chen or Bertrand, and in further view of Naritomi ‘644 based upon the desired bonding strength and particular end use of the metal-resin composite as taught by Naritomi ‘644, given that it is prima facie obvious to use a known functionally equivalent technique to improve similar devices in the same way.
Response to Arguments
Applicant’s arguments filed 8/30/2021 have been considered but are moot in view of the new grounds of rejection presented above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        April 30, 2022